Citation Nr: 1534540	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  11-06 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Yvette Hawkins, Counsel







INTRODUCTION

The Veteran served on active duty from April 1960 to April 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  The Veteran now resides in an area under the jurisdiction of the St. Petersburg RO.  

The Board has previously considered this claim.  In a June 2013 decision, the Board reopened the Veteran's prior claim of entitlement to service connection for bilateral hearing loss and remanded the claim to the Agency of Original Jurisdiction (AOJ) for additional development, specifically, to afford the Veteran a VA examination and obtain an opinion concerning his claimed bilateral hearing loss.  In August 2014, the Board again remanded the claim for compliance with the requested development.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thereafter, the claim was returned to the Board.  

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence of record, to include competent lay evidence, is at least in equipoise as to whether the Veteran's current bilateral hearing loss began during active duty service or is related to an incident of service.



CONCLUSION OF LAW

Resolving all doubt in favor of the Veteran, his bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307(a)(3), 3.309(a), 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  Moreover, given the favorable decision for the Veteran in this case, any error in the timing or content of VCAA notice, if shown, would be moot.  

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in, or aggravated by active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

For purposes of 3.303(b), where the veteran asserts entitlement to service connection for a chronic condition, but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013), aff'g Walker v. Shinseki, No. 10-2634, 2011 WL 2020827 (Vet. App. May 25, 2011). (emphasis added).  For disabilities that are not listed as chronic under 
38 C.F.R. § 3.303(b), the only avenue for service connection is by a showing of in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. 
§ 3.303(d).   

Additionally, service connection for certain chronic diseases, such as sensorineural hearing loss, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards.

The Veteran avers that he was exposed to acoustic trauma in 1960 by virtue of his military occupational specialty (MOS), which he claims resulted in his current bilateral hearing loss.  He says that he was only about 25 feet away from a Howitzer when it fired unexpectedly and he was neither wearing, nor had been provided with hearing protection.  Given his MOS as a field communications crewman, as shown on his DD 214, the Board finds his claim of acoustic trauma is credible.  VBA Training Letter 10-02, Adjudicating Claims for Hearing Loss and/or Tinnitus, (March 18, 2010). 

The Veteran's service treatment records contain no complaints of, treatment for, or a diagnosis of hearing loss.  His April 1960 enlistment examination showed his hearing to be within normal limits according to the whispered voice test.  During his January 1963 separation examination, audiological puretone thresholds were measured as follows (converted to ISO-ANSI units):



    HERTZ




500
1000
2000
3000
4000
RIGHT
30
25	
0
10
15
LEFT
20
15
0
10
-5

The criteria for hearing loss as described under 38 C.F.R. § 3.385 were not met for either the right or left ear, as the auditory threshold did not reach a level of 40 decibels or greater for any of the frequencies, and the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz were not 26 decibels or greater.

The evidence of record includes 1996 and 1998 VA audiograms, which, respectively, reveal diagnoses of high frequency sensorineural hearing loss.  
The December 1996 audiogram measured the Veteran's puretone thresholds as follows:



    HERTZ




500
1000
2000
3000
4000
RIGHT
20
25
20
70
80
LEFT
20
25
35
80
90

The October 1998 audiogram measured the Veteran's puretone thresholds as follows:




    HERTZ




500
1000
2000
3000
4000
RIGHT
25
25
30
70
90
LEFT
25
25
45
75
85

The results for both evaluations revealed that the criteria for hearing loss for VA purposes were met for both the right and left ears.  The clinician diagnosed the Veteran with a sloping moderate to severe high frequency sensory hearing loss.  He stated that word recognition scores were "good" bilaterally, although he did not note the actual scores in his report.

Also of record is a July 2007 private audiogram and letter from audiologist, A. Snyder.  She said that the results revealed that the Veteran had a mild sensorineural
hearing loss in the low frequencies, sloping to a profound sensorineural hearing loss in the high frequencies for both ears.  The audiogram demonstrates that the criteria for hearing loss for VA purposes were met bilaterally.  While not specifically referring to the Veteran, the clinician wrote that a high frequency hearing loss can occur due to such things as age, head trauma or noise exposure (i.e. loud
music/concerts, factory machinery, power tools, gunfire or sudden impulse noises, such as explosions or firearms).

The Veteran has been afforded three VA audiological examinations, dated August 2008, July 2013 and September 2014, respectively.  During the August 2008 examination, the Veteran's audiological puretone thresholds were measured as follows: 



    HERTZ




500
1000
2000
3000
4000
RIGHT
40
35
70
85
90
LEFT
40
35
70
90
100

On his speech recognition ability test, the Veteran scored 92 percent bilaterally.  The results revealed that the criteria for hearing loss for VA purposes were met for both the right and left ears.  The examiner diagnosed a bilateral, mild sloping to profound sensorineural hearing loss and also noted that tinnitus was present.  He concluded that the Veteran's hearing loss was just as likely to be caused by his civilian noise exposure as his military noise exposure.  

The July 2013 and September 2014 audiological examinations showed similar puretone threshold results, clearly demonstrating that the Veteran meets the criteria for bilateral sensorineural hearing loss according to VA regulations.  

The July 2013 examiner opined that because the Veteran's enlistment examination only contained a whispered voice test, which he said is not considered a valid measurement of hearing, and the separation examination showed normal hearing from 500 to 8000 Hertz, there was no objective evidence of acoustic trauma or hearing loss in either ear.  He therefore opined that the Veteran's hearing loss was more likely than not a result of his reported civilian noise exposure, presbycusis, and/or some other etiology.  

The September 2014 VA examiner opined that the Veteran's bilateral sensorineural hearing loss was less likely than not the result of service.  He stated that the Veteran's hearing was within normal limits at separation and, thus, there was no objective evidence of permanent hearing loss or noise injury at separation.  In support of his opinion, he cited a 2006 Institution of Medicine (IOM) study, which noted that there was an "assumption" that if a person completely recovered from temporary threshold shift/temporary hearing loss, they suffered no noise injury.  The IOM study also "doubted" that delayed-onset hearing loss occurs based on physiology.  The examiner also provided an opinion as to the cause of the Veteran's tinnitus, despite the fact that the Veteran had already been service-connected for tinnitus based on the opinion of the 2008 VA examiner, who found that the disorder was the direct result of noise exposure in service.  Notably, the 2014 examiner cited a study, which stated that "only seldom does noise cause a permanent tinnitus without also causing hearing loss." 

It is the responsibility of the Board to weigh the evidence of record, including the medical evidence, to determine where to give credit and where to withhold the same, and in so doing, the Board may accept one medical opinion and reject others. Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The standard of proof to be applied in decisions on claims for veterans benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  38 C.F.R. § 3.102 (2014); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Moreover, with regard to granting service connection for hearing loss on a direct basis, the Board notes that whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

In this case, two VA examiners concluded that the Veteran's bilateral hearing loss was not related to acoustic trauma in service simply because there was no evidence of a hearing loss at separation.  However, as discussed above, VA laws and regulations do not require in-service complaints of, or treatment for hearing loss in order to establish service connection.  Ledford v. Derwinski, supra.  Instead, the Court has held that where there is no evidence of the veteran's hearing disability until many years after separation from service, "[i]f evidence should sufficiently demonstrate a medical relationship between the veteran's in-service exposure to loud noise and his current disability, it would follow that the veteran incurred an injury in service." Hensley  v. Brown, 5 Vet. App. 155, 160 (1993). The September 2014 examiner also relied on an IOM study that used speculative language.  However, a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  

The opinion of these two examiners, however, must be weighed against the opinion of the August 2008 VA examiner, who opined that it was as likely as not that the Veteran's bilateral hearing loss was the result of service as it was the result of post-service noise exposure.  In this regard, the term "as likely as not" means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  

The Board has also taken the Veteran's lay statements into account.  The Court has held that a veteran is competent to report symptoms of hearing loss as a disability because symptoms of hearing loss are capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Federal Circuit has held that medical evidence is not categorically required when the determinative issue involves either a medical etiology or diagnosis, but rather may, depending on the facts of the case, be established by competent lay evidence.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Davidson reaffirmed the Federal Circuit's holding in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) and Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), that VA must consider the competency of lay evidence and cannot reject outright such evidence on the basis that such evidence can never establish a medical diagnosis or nexus.  Significantly, the fact that the Veteran has been diagnosed as having bilateral hearing loss and has been awarded service connection for tinnitus adds to the credibility of his assertion that his bilateral hearing loss is related to service.  Moreover, the Board finds that hearing loss is the type of disability that the Veteran is competent to describe.  See Barr v Nicholson, supra; see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Furthermore, review of the record indicates that there is no reason to doubt the Veteran's credibility as to his reports.

Based on a review of the evidence, the Board concludes that service connection for bilateral hearing loss is warranted.  While the Veteran's separation examination is negative of any complaints of, treatment for, or diagnosis of hearing loss, he has submitted statements that he first noticed this condition immediately following service and that it has continued since that time.  While the Veteran is not competent to provide an opinion as to a diagnosis of a hearing loss disability, as defined by 38 C.F.R. § 3.385, his statement as to the presence of some degree of hearing loss is evidence in support of the claim.  Moreover, with regard to the Veteran's MOS as a field communications crewman, the Board observes that, according to VA Fast Letter 10-35 (September 2, 2010), which provides a "Duty MOS Noise Exposure Listing," similar positions have a moderate probability of exposure to hazardous noise.  Accordingly, the record contains sufficient evidence to find that the Veteran incurred acoustic trauma during service and first noticed some degree of hearing loss during and immediately following active duty, which has continued over the many years since service.

The Board is cognizant of the decades that elapsed before a hearing loss disability was first demonstrated clinically.  However, as explained above, the Veteran currently has a bilateral hearing loss and tinnitus and sustained acoustic trauma during service.  He has also provided a history of hearing loss since service that stands essentially uncontradicted in the record.  

Therefore, the Board concludes that there is at least an approximate balance of positive and negative evidence regarding whether the Veteran's current bilateral hearing loss is the result of acoustic trauma in service.  Consequently, the benefit-of-the-doubt rule applies, and service connection for bilateral hearing loss is granted.  See 38 C.F.R. § 3.102.  


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


